Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a fourth Office Action on the Merits. Claims 1-8, 10-13, and 17-20, as amended 13 MAY 2021, are pending and have been considered as follows:

In view of the Appeal Brief filed on 09 AUG. 21, PROSECUTION IS HEREBY REOPENED.  New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:


Claim Rejections - 35 USC § 103
THE TEXT OF THOSE SECTIONS OF TITLE 35, U.S. CODE NOT INCLUDED IN THIS ACTION CAN BE FOUND IN A PRIOR OFFICE ACTION.
Claim 1-3, 6-8, 10-13, and 17 rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. US 8943770 B2 (Sanders).
As per claim 1 the primary reference of Sanders teaches:
a door panel (FIG. 5), comprising: 
an outer panel (second wall 5.024, FIG. 5) having a generally planar body portion (upwardly extending portion of 5.024)  with inner and outer surfaces (left-ward and right-ward facing surfaces of 5.024, FIG. 5) and a sidewall (segment 5.023, FIG. 5) with a front edge (tip of flange 5.025, FIG. 5), the sidewall of the outer panel (second wall 5.024, FIG. 5) inwardly extending from the inner surface of the body portion of the outer panel (second wall 5.024, FIG. 5); 
an inner panel (first wall 5.004, FIG. 5) having a generally planar body portion with inner and outer surfaces (left-ward and right-ward facing surfaces of 5.004, FIG. 5) and a sidewall (see segment between 5.056 and 5.004, FIG. 5) with a front edge (tip pf 5.056, FIG. 5), the sidewall of the inner panel (first wall 5.004, FIG. 5) inwardly extending from the inner surface of the body portion of the inner panel (see "inwardly extending", FIG. 5); and 
a trim breaker (intermediate joining member 5.042, FIG. 5) interconnecting the outer panel (second wall 5.024, FIG. 5) and the inner panel (first wall 5.004, FIG. 5) to form a vacuum cavity (see panel 5.032, FIG. 5; this is recognized as analogous to vacuum panel 3.032, FIG. 3) therebetween, the trim breaker 
Sanders fails to explicitly disclose:
wherein the trim breaker further includes an inner channel and an outer channel spaced-apart from one another and continuously disposed along the first and second upright members and the upper and lower cross members, wherein the outer channel is outwardly disposed around the inner channel, 
wherein the front edge of the inner panel is received in the inner channel of the trim breaker, and further wherein the front edge of the outer panel is received in the outer channel of the trim breaker.  
In a separate embodiment, Sanders teaches an intermediate joining member which includes channels and is configured to receive the front edges as claimed, specifically:
wherein the trim breaker (intermediate joining member FIG. 7) further includes an inner channel (slot 7.048 FIG. 7) and an outer channel (slot 7.046 FIG. 7) spaced-apart from one another and continuously disposed along the first and second upright members and the upper and lower cross members, 
wherein the front edge of the inner panel (first wall 5.004, FIG. 5) is received in the inner channel (slot 7.048 FIG. 7) of the trim breaker (intermediate joining member, FIG. 7), and further wherein the front edge of the outer panel (second wall 5.024, FIG. 5) is received in the outer channel (slot 7.046 FIG. 7) of the trim breaker (intermediate joining member FIG. 7).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Sanders by substituting the modified version of the joining member as taught by Sanders in order to form an insulated panel with improved rigidity because doing so would improve the lifespan of the panel.
 
As per claim 2 Sanders teaches the limitation according to claim 1, wherein the first and second upright members (see left and right sides of intermediate joining member FIG. 7) of the trim breaker (intermediate joining member 5.042, FIG. 5) are spaced-apart from one another (see left and right sides, spaced, FIG. 7).

As per claim 3 Sanders teaches the limitation according to claim 2, wherein each of the first and second upright members of the trim breaker (intermediate joining member FIG. 7) includes a plurality of engagement features (bumps on top of intermediate joining member 5.042, FIG. 5; these are analogous to the bumps on intermediate joining member FIG. 7) outwardly extending from a front surface (top surface of intermediate joining member FIG. 7) of the trim breaker.  

As per claim 6-7 Sanders teaches the limitation according to claim 1, and in a separate embodiment ("Illustrated in FIGS. 9 to 13 is an alternative joining member 9.042" 6:6) teaches wherein the inner panel and the outer panel are comprised of a metal material (see "the metal, of the wall 9.024" 6:40); and the trim breaker is comprised of a polymeric material "9.042, which is an extruded plastic or polymeric member" 6:8). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Sanders by substituting the metal wall panels and polymeric joining member in order to provide a stronger assembly which is reinforced with known materials.

As per claim 8 Sanders teaches the limitation according to claim 7, and Sander further discloses wherein the vacuum cavity includes an air pressure level of less than 1 atm (see "A vacuum panel can be attached to the interior surface of at least one of the walls." 2:9; this is recognized as "less than 1 atm").  

As per claim 10 Sanders teaches the limitation according to claim 1, wherein the inner channel (slot 7.048 FIG. 7) includes first and second sidewalls interconnected by an end wall (top wall above 7.048, left side FIG. 7) to define a U-shaped configuration (see FIG. 7; the slot at 7.048 is recognized as "U-shaped" as broadly claimed).  

As per claim 11 Sanders teaches the limitation according to claim 10, including: a centering feature (see wall angled from 7.052 to 7.048, FIG. 7) extending 
	
As per claim 12 Sanders teaches the limitation according to claim 11, wherein the outer channel (slot 7.046 FIG. 7) includes first and second sidewalls interconnected by an end wall (top wall above 7.046, right side FIG. 7) to define a U-shaped configuration (see FIG. 7; the slot at 7.046 is recognized as "U-shaped" as broadly claimed).  

As per claim 13 Sanders teaches the limitation according to claim 12, including: a centering feature (see angled tip outside 7.046, bottom right side, FIG. 7) extending inwardly into the outer channel from one of the first and second sidewalls of the outer channel or a combination thereof (note, this wall is recognized as "extending inwardly" because it is angled to direct a member into the slot).  

As per claim 17 the primary reference of Sanders teaches:
an outer panel (second wall 5.024, FIG. 5) having a body portion (upwardly extending portion of 5.024, FIG. 5) with a sidewall (segment 5.023, FIG. 5) extending inwardly away from the body portion of the outer panel (second wall 5.024, FIG. 5); 
an inner panel (first wall 5.004, FIG. 5) having a body portion (upwardly extending portion of 5.004, FIG. 5) with a sidewall (see segment between 5.056 
a trim breaker (intermediate joining member 5.042, FIG. 5) interconnecting the outer panel (second wall 5.024, FIG. 5) and the inner panel (first wall 5.004, FIG. 5) to form a vacuum cavity (see panel 5.032, FIG. 5; this is recognized as analogous to vacuum panel 3.032, FIG. 3)  therebetween, the trim breaker (intermediate joining member 5.042, FIG. 5) including first and second upright members (see left and right sides of 5.042, FIG. 5) disposed in a vertical direction (see FIG. 5; note left and right sides of 5.042 are recognized to extend " in a vertical direction" as shown by FIG. 1) and spaced-apart from one another, 
wherein the first and second upright members are directly interconnected by upper and lower cross members that are disposed in a horizontal direction that is substantially perpendicular to the first and second upright member (see attachment flanges 1.006 and 1.010, FIG. 1; these are considered exemplary members which render upright members "interconnected").
Sanders fails to explicitly disclose:
wherein the trim breaker further includes an inner channel and an outer channel spaced-apart from one another, wherein a portion of the sidewall of the inner panel is received in the inner channel of the trim breaker and a portion of the sidewall of the outer panel is received in the outer channel of the trim breaker, 
wherein each of the first and second upright members further include a plurality of engagement features disposed along an inside surface of the trim breaker.  
In a separate embodiment, Sanders teaches an intermediate joining member which includes spaced channels configured to receive the front edges as claimed, specifically:
wherein the trim breaker (intermediate joining member FIG. 7) further includes an inner channel (slot 7.048 FIG. 7) and an outer channel (7.046 FIG. 7) spaced-apart from one another, wherein a portion of the sidewall of the inner panel (first wall 5.004, FIG. 5) is received in the inner channel of the trim breaker (intermediate joining member FIG. 7) and a portion of the sidewall of the outer panel (second wall 5.024, FIG. 5) is received in the outer channel (7.046 FIG. 7) of the trim breaker (intermediate joining member FIG. 7), 
wherein each of the first and second upright members further include a plurality of engagement features (bumps on top of intermediate joining member 5.042; these are analogous to the bumps on intermediate joining member FIG. 7) disposed along an inside surface of the trim breaker.  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Sanders by substituting the modified version of the joining member as taught by Sanders in order to form an insulated panel with improved rigidity because doing so would improve the lifespan of the panel.



Allowable Subject Matter
Claim 4-5 objected to as being dependent upon a rejected base claim 3, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18-20 objected to as being dependent upon a rejected base claim 17, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The examiner notes that a thorough search was performed and the prior art of record has been cited. The examiner did not find a reference or combination of references that distinctly disclosed or fairly suggested a modification to arrive at a trim breaker comprising and outwardly extending tab having an aperture which extends outwardly from a front surface thereof.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Applicant’s arguments with respect to claim 1-8, 10-13, and 17-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/JJS/



/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635